DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of U.S. Patent No. 10,722,305. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a method and a system for treating tissue comprising identifying target tissue, inserting at least one energy delivery probe neat said tissue comprising first and second electrodes, an insulator coaxially surrounding the probe, delivering electrical energy between the first and the second electrodes and switching activation of the electrodes.
Claims 1 & 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 & 1 of U.S. Patent No. 9,999, 467. Although the claims at issue are not identical, they are both claim sets are directed towards a method and a system for treating tissue comprising identifying target tissue, inserting at least one energy delivery probe neat said tissue comprising first and second electrodes, an insulator coaxially surrounding the probe, delivering electrical energy between the first and the second electrodes and switching activation of the electrodes.
Claims 1 & 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of U.S. Patent No. 9,757,196. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a method and a system for treating tissue comprising identifying target tissue, inserting at least one energy delivery probe neat said tissue comprising first and second electrodes, an insulator coaxially surrounding the probe, delivering electrical energy between the first and the second electrodes and switching activation of the electrodes.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,078,665. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a method and a system for treating tissue comprising identifying target tissue, inserting at least one energy delivery probe neat said tissue comprising first and second electrodes, an insulator coaxially surrounding the probe, delivering electrical energy between the first and the second electrodes and switching activation of the electrodes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-13 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Saadat et al. (US 2005/0203489).
Saadat et al. discloses:

1. A method of treating tissue in a patient (e.g., via the disclosed apparatus 10), the method comprising: identifying a target tissue (e.g., via the disclosed electrical contacts 34); inserting at least one energy delivery probe (e.g., element 13) into or near the target tissue, the energy delivery probe comprising at least a first electrode and a second electrode (e.g., via the disclosed electrodes 18), wherein each electrode is independently selectively activatable; an insulator coaxially surrounding the probe, the insulator positioned between the first electrode and the second electrode; infusing a fluid through the probe (e.g., via the disclosed inflatable member 50 and inflation source 60); activating the first electrode to deliver an electrical energy to the second electrode; delivering energy between the first electrode and the second electrode; switching the activation of the electrodes (e.g., via the disclosed switching station 30) such that the second electrode is activated to deliver the electrical energy to the first electrode; delivering electrical energy between the second electrode and the first electrode; an forming an ablation zone {e.g., [0071]-[0074], [0077], [0091]-[0092] & (Fig 1)}.

2. The method of claim 1, wherein the at least one energy delivery probe is bipolar [e.g., 0095].

3. The method of claim 1, wherein infusing a fluid through the probe comprises infusing a cooling fluid [e.g., 0099].



5. The method of claim 1, wherein delivering energy further comprises a pulse parameter comprising a first set of five individual pulses, followed by a first delay of up to 2 seconds, followed by a second set of five pulses, followed by a second delay of at least 3.5 seconds (e.g., via the disclosed RF generator, 40 [0070]-[0073]).

6. The method of claim 5, wherein the pulse parameter further comprises a third set of five individual pulses, followed by a third delay of up to 2 seconds, followed by a fourth set of five pulses, followed by a fourth delay of at least 3.5 seconds (e.g., via the disclosed RF generator, 40 [0070]-[0073]).

7. The method of claim 1, wherein the at least one energy delivery probe is not repositioned during the delivery of energy {e.g., [0071]-[0074], [0077], [0091]-[0092] & (Fig 1)}.

8. A system for treating tissue, the system comprising: at least one energy delivery probe into or near the target tissue, the energy delivery probe comprising at least a first electrode and a second electrode, wherein each electrode is independently selectively activatable; a switching means, capable of being configured to independently selectively activate at least one of the first electrode and second electrode; a generator adapted to deliver energy to the at least one energy delivery probe;mat least one cooling mechanism to deliver a cooling fluid to the at least one energy delivery probe; an insulator coaxially surrounding the probe, the insulator positioned between the first electrode and the second electrode; and the switching means activating the first electrode to deliver an electrical energy to the second electrode, delivering energy between the first electrode and the second electrode, the switching means 

9. The system of claim 8, wherein the at least one energy delivery probe is bipolar [e.g., 0095].

10. The system of claim 8, wherein the cooling fluid is delivered to the at least one energy delivery probe through a lumen in the at least one probe (e.g., [0077], [0091]-[0094] & [0099]).

11. The system of claim 8, wherein delivering energy further comprises a pulse parameter comprising a first set of five individual pulses, followed by a first delay of up to 2 seconds, followed by a second set of five pulses, followed by a second delay of at least 3.5 seconds (e.g., via the disclosed RF generator, 40 [0070]-[0073]).

12. The system of claim 8, wherein the pulse parameter further comprises a third set of five individual pulses, followed by a third delay of up to 2 seconds, followed by a fourth set of five pulses, followed by a fourth delay of at least 3.5 seconds (e.g., via the disclosed RF generator, 40 [0070]-[0073]).

13. The system of claim 8, wherein the at least one energy delivery probe is not repositioned during the delivery of energy {e.g., [0071]-[0074], [0077], [0091]-[0092] & (Fig 1)}.


Conclusion
Mon-Thu 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792